PARKER, Judge.
The incident for which defendants were charged occurred on 26 July 1983. Defendants were indicted on 20 August 1984. The State’s primary evidence was the testimony of one Thomas “Luke” Bowens, who was granted consideration as to sentencing on several charges pending against him in exchange for his testimony. Bowens testified that on 26 July 1983, he and the two code-fendants had been at an arcade in a shopping center in Spring Lake, North Carolina. The three walked out behind the arcade, discussing their financial woes. Bowens testified that defendant Harrison was carrying a blue athletic bag and said he had a pair of bolt cutters. As the trio walked along behind the shopping center, they came upon the storage building for the Maxway Store located in the shopping center. Bowens took Harrison’s bolt cutters and a screwdriver and broke into the building. The build*533ing was primarily used to house merchandise that had been put on layaway by Maxway customers. Bowens entered the building, looked around, returned to the door and said “yo, we just got paid”; he then began handing microwave ovens and television sets to defendants. They took fourteen ovens and four television sets in all. After hiding the stolen items, the three split up. Bowens arranged for the sale of the items, and the three got back together to divide the money. Bowens testified that each person’s share was approximately $600.
On 5 April 1984, Bowens was arrested for an unrelated crime. During the investigation of Bowens, the police realized that he could be a valuable source of information regarding a number of break-ins in the area and about a “fence” known as Sid. Bowens then entered into a plea arrangement in which he was promised no more than six years active time if he would cooperate and give information and ultimately testify about these other break-ins. Bowens agreed and as part of this arrangement made a statement concerning the Maxway break-in, which implicated the defendants and which was essentially the same as his trial testimony. Detective A. F. Payne of the Spring Lake Police Department took the statement and, at trial, read it into evidence.
The State’s theory of the case was concerted action. Although the State’s witness, Bowens, did the actual breaking and entering (his testimony conflicted as to whether defendants actually entered the shed), the State argued that defendants were equally guilty as they too possessed the requisite guilty knowledge and intent.
The sole argument1 advanced by both defendants is that the trial judge erred in allowing the prosecutor to question Bowens about other break-ins he had committed with either of the defendants. Defendants assert that this was inadmissible evidence of character under G.S. 8C-1, Rule 404.
*534On direct examination of Bowens by the prosecutor, the following exchange took place:
Q. Had the three of you done anything like this before?
Mr. MELVIN: Objection, your Honor.
COURT: Overruled.
(Witness shaking head.)
COURT: You may answer.
A. Answer?
COURT: Yes.
A. What you mean?
Q. Had you and Mr. Harrison and Mr. McKoy or any of you broken into places like this before?
Mr. Melvin: Objection.
COURT: Overruled.
A. No.
Q. Had you broken into anything — at homes or anything with these two, either of these two fellows before.
Mr. Melvin: Objection.
COURT: Overruled.
COURT: You may answer.
A. (Shook head negatively.) No.
Despite the negative response to this line of questioning, the prosecutor pursued it again on redirect, resulting in the following confusing exchange.
Q. Who broke into the pawn shop with you?
Mr. Melvin: Objection.
COURT: Overruled.
Q. Who went into the pawn shop with you?
A. The best of my knowledge? Harrison.
*535Q. The defendant, Mr. Harrison?
A. Yes.
Q. And you also broke into a house at 206 Holland Drive, home of Isabel Rodriguez, didn’t you?
A. Who?
Q. You did.
A. Not that I can remember of.
Q. And you took a General Electric black and white television set, a Zenith nineteen inch color television set, and a Pioneer stereo, that was back in March of 1983?
A. Oh — I know what you’re talking about.
Q. Okay.
A. No. They wasn’t with me.
Q. Do you remember Mr. McKoy being with you?
A. Not really.
Q. You don’t remember breaking into a house with Mr. Mc-Koy?
A. I remember breaking into a house. Not with him.
Q. Now, Mr. Bowens, you remember back earlier in the year, when you were about to be tried for breaking into the Boulevard Pawn Shop?
A. Yes.
Q. That’s the same pawn shop you said Mr. Harrison and you broke into—
Mr. Melvin: Objection, your Honor.
COURT: Overruled.
Q. —is that right?
A. Yes.
*536Q. And your lawyer and I had some discussions that resulted in a plea bargain for you, isn’t that correct?
A. Yeah.
Q. Now, is that the plea bargain in which you were to plead guilty and get six years?
A. About that pawn shop?
Q. Um-hum.
A. I got probation for that pawn shop. Oh, you got the wrong pawn shop here.
Q. That’s the pawn shop that you broke into.
A. Sir, I’m going to be honest with you. The way this went down, I don’t know which charge I got tried for and which business I broke into. It was some of them.
Q. You broke into some of them?
A. Yeah.
Q. And you broke in with a lot of different people?
A. Quite—
Q. Are you sure that — and are you sure that you broke into this place with Mr. Harrison?
A. If that’s what’s on that paper, it has to be.
Q. Do you remember going in there with him?
A. Which pawn shop?
COURT: Repeat your question, Mr. Ammons.
Q. The pawn shop that you broke into with Mr. Harrison, do you remember which pawn shop that was?
A. (Pause.) I think so.
Q. Which pawn was it?
A. It’s three Braggs. Bragg — I broke in all three of them with different people.
*537Q. In any event, do you remember pleading guilty in the case in which you broke into a pawn shop with Mr. Harrison?
Mr. Melvin: Objection, your Honor. He’s answered that.
COURT: Overruled.
A. (Pause.) I remember pleading guilty to the pawn shop that I broke into. See, I broke into Bragg by myself, too, now.
Q. That’s not the one you broke into with Mr. Harrison?
A. I don’t think it is.
The trial of this case took place on 1 October 1984; therefore, the North Carolina Rules of Evidence codified in Section 8C-1 of the General Statutes and effective beginning 1 July 1984 were applicable. Rule 404(b), G.S. 8C-1 reads as follows:
(b) Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake, entrapment or accident.
This rule is identical to Rule 404(b) of the Federal Rules of Evidence, except for the addition of the word “entrapment,” which is not relevant here. The first sentence of Rule 404(b) creates a presumption that evidence of other crimes is inadmissible, but the second sentence allows its admission upon a showing by the State that this evidence is reasonably necessary for a specific permissible purpose. The only requirement for such evidence to be admissible is that it be offered for purposes other than to show that because the defendant is a person of criminal character, it is more probable that he committed the crime for which he is on trial. See United States v. Diggs, 649 F. 2d 731 (9th Cir.), cert. denied, 454 U.S. 970, 102 S.Ct. 516, 70 L.Ed. 2d 387 (1981). Clearly, then, the purpose for which the evidence is offered is of the utmost importance. McCormick on Evidence, Sec. 188 (3d ed. 1984). The connection between the evidence and its permissible purpose should be clear, and the issue on which the evidence of other crimes is said to bear should be the subject of genuine controversy. Id., Sec. 190.
*538Evidence of other crimes may be extremely prejudicial as it focuses attention of the jurors on the defendant as a person deserving punishment rather than on the evidence necessary to prove the charge for which the defendant is being tried. Therefore, the probative value must be weighed against this potential for prejudice. As the Advisory Committee’s Note to the Federal Rule states:
Subdivision (b) deals with a specialized but important application of the general rule excluding circumstantial use of character evidence. Consistently with that rule, evidence of other crimes, wrongs, or acts is not admissible to prove character as a basis for suggesting the inference that conduct on a particular occasion was in conformity with it. However, the evidence may be offered for another purpose, such as proof of motive, opportunity, and so on, which does not fall within the prohibition. In this situation the rule does not require that the evidence be excluded. No mechanical solution is offered. The determination must be made whether the danger of undue prejudice outweighs the probative value of the evidence, in view of the availability of other means of proof and other factors appropriate for making decisions of this kind under Rule 403.
Moreover, the prohibition on evidence of other crimes is said to have constitutional implication as due process requires that a person be convicted, if at all, of the particular crime charged and not for other crimes or simply because of who he is. See United States v. Foskey, 636 F. 2d 517, 523 (D.C. Cir. 1980).
In the case before us, the State has made no effort to explain the permissible purpose for which the evidence was offered. Ten months lapsed between the incident for which defendants were being tried and the time Bowens made his statement to the police. Moreover, in that statement Bowens denied participating in other breakings and enterings with defendants. The answers Bowens gave on the stand were confusing and unresponsive. Under these circumstances, the probative value, if any, of the evidence was slight and the only ascertainable purpose was to attribute a criminal disposition to defendants. We do not agree with the State that the challenged testimony was not prejudicial since Bowens answered the questions negatively. The manner in which *539the prosecutor led the witness was tantamount to the prosecutor testifying. By convicting defendants, the jury obviously believed some part of the State’s evidence. This Court cannot speculate as to the weight given by the jury to inadmissible testimony.
In our view the evidence was inadmissible and prejudicial to defendants and defendants are, therefore, entitled to a
New trial.
Judge BECTON concurs.
Chief Judge Hedrick dissents.

. Defendant McKoy has asked this Court to consider an additional argument in his brief not assigned as error in the record on appeal. A motion to amend the record on appeal was denied by a panel of this Court. The issue raised by defendant McKoy has been decided adversely to him by this Court on numerous occasions and is currently before our Supreme Court for consideration. Therefore, we decline to consider this issue.